Kuhn, J.
(after stating the facts). By virtue of the Constitution of 1909, the State board of agriculture was put on the same plane with the board of regents of -the University of Michigan. It has been established beyond question by decisions of this court that neither the legislature nor any officer or board of this State may interfere with the control and management of the affairs and property of the University, although in making appropriations for its support the legislature may attach any conditions it may deem expedient and wise, and the appropriation cannot be received without complying with the conditions. People, ex rel. Drake, v. Regents, 4 Mich. 98; Weinberg v. Regents, 97 Mich. 246 (56 N. W. 605); Sterling v. Regents, 110 Mich. 369 (68 N. W. 253, 34 L. *562R. A. 150); Bauer v. State Board of Agriculture, 164 Mich. 415 (129 N. W. 713); Board of Regents v. Auditor General, 167 Mich. 444 (132 N. W. 1037).
Section 5, part 1, of the workmen’s compensation law (2 How. Stat. [2d Ed.] § 3939), expressly enumerates the State and counties, cities and villages, townships and school districts. Neither of the constitutional boards is mentioned. In the case of Weinberg v. Regents, supra, there was under consideration an act of the legislature which provided:
“That when public buildings, or other public works or improvements are to be built, repaired or ornamented under contract, at the expense of this State, or of any county, city, village, township, or school district thereof, it shall be the duty of the board of officers or agents contracting on behalf of the State, county, city, village, township, or school district, to require sufficient security by bond, for the payment by the contractor, and all subcontractors, for all labor performed, or materials furnished in the erection, repairing or ornamenting of such building, works or improvements.” Act No. 45, Pub. Acts 1885.
Mr. Justice Grant, in writing the majority opinion said, 97 Mich., at pages 253, 254 (56 N. W. 607):
“The regents make no contracts on behalf of the State, but solely on behalf of and for the benefit of the University. All the other public corporations mentioned in the Constitution, which have occasion to erect public buildings or to make public improvements, are expressly included in this statute. ‘Ex-pressio unius est exclusio alteriusIt expressly enumerates the State, counties, cities, villages, townships, and school districts. If the University were under the control and management of the legislature, it would undoubtedly come within this statute, as do the Agricultural College, Normal School, State Public School, asylums, prisons, reform schools, houses of correction, etc. But the general supervision of the University is, by the Constitution, vested in the regents. * * *
“The University is the property of the people of *563the State, and in this sense is State property so as to' be exempt from taxation. Auditor General v. Regents, 83 Mich. 467 [47 N. W. 440, 10 L. R. A. 376]. But the people, who are the corporators of this institution of learning, have, by their Constitution, conferred the entire control and management of its affairs and property upon the corporation designated as ‘the Regents of the University of Michigan,’ and have thereby excluded all departments of the State government from any interference therewith. The fact that it is State property does not bring the regents within the purview of the statute. The people may, by their Constitution, place any of its institutions or property beyond the control of the legislature.”
The contract of employment in the instant case was made with the State board of agriculture, not on behalf of the State, but primarily for the benefit of the Agricultural College. For the reasons stated by Mr. Justice Grant in the Weinberg Case, we must conclude that it cannot be said that the State board of agriculture or the regents of the University are brought under the workmen’s compensation act by virtue of said section 5 of part 1 of the act, and it cannot be said that the applicant was an employee of the State within the meaning of said law. The conclusion must therefore follow that the respondent was not within the list of employers who come under the provisions of the law of 1912 automatically,* and, inasmuch as the respondent has made no election to come thereunder, the applicant is not entitled to recover in this proceeding.
Because of this conclusion, it is unnecessary to discuss the other interesting and well-argued questions raised' in briefs of counsel. The decision of the industrial accident board is reversed, and the claim of the applicant is disallowed.
McAlvay, C. J., and Brooke, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.